United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                     UNITED STATES COURT OF APPEALS                 May 4, 2004
                          For the Fifth Circuit
                                                              Charles R. Fulbruge III
                                                                      Clerk

                                 No. 03-11203
                               Summary Calendar


                              ARLEIGH A. MILLER,

                                                    Plaintiff-Appellant,


                                    VERSUS


                     DONALD H. RUMSFELD, SECRETARY,
                         DEPARTMENT OF DEFENSE,

                                                     Defendant-Appellee.




           Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                               (3:01-CV-2108-H)




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Arleigh   A.   Miller    (hereinafter   Plaintiff)   filed   suit     in

October, 2001, against Donald H. Rumsfeld (hereinafter Defendant)

in his official capacity as Secretary of the Department of Defense

and Operator of the Army and Air Force Exchange Service (AAFES) by


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
whom Plaintiff was employed.            Plaintiff asserts that she was

discriminated against on the basis of age and retaliated against

for asserting her age discrimination claim in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”).

In March, 2003, Defendant filed a motion for summary judgment which

the   district   court   granted   in       October,   2003,   by   a   ten   page

memorandum opinion and order.      Plaintiff timely filed this appeal.

      We have carefully examined the briefs, the record excerpts and

relevant portions of the record itself.           For the reasons stated by

the district court in its memorandum opinion and order filed on

October 14, 2003, we affirm the final judgment entered by the

district court in favor of Defendant entered on October 14, 2003.

AFFIRMED.




                                        2